Case 1:17-cv-00587-HG-WRP Document 154 Filed 03/08/21 Page 1 of 2   PageID #: 1039



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   TRACY MILLER AND SHEENA       )          CV 17-00587 HG-WRP
   MILLER, AS NEXT FRIENDS OF    )
   THEIR MINOR DAUGHTER, I.M.M., )
   A MINOR, AND JOELLE SEGAWA    )
   KANE, AS GUARDIAN AD LITEM    )
   FOR I.M.M., A MINOR,          )
                                 )
             Plaintiffs,         )
                                 )
        vs.                      )
                                 )
   UNITED STATES OF AMERICA,     )
                                 )
             Defendant.          )
   _____________________________ )

           ORDER ADOPTING, AS MODIFIED, MAGISTRATE JUDGE’S
    FINDINGS AND RECOMMENDATION TO APPROVE SETTLEMENT ON BEHALF OF
                          MINOR (ECF NO. 152)

         Findings and Recommendation having been filed and served on

   all parties on February 19, 2021, and no objections having been

   filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

   28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

   the “Findings and Recommendation to Approve Settlement on Behalf

   of Minor” are adopted as the opinion and order of this Court,

   with the following MODIFICATIONS:

         On Page 2, in first sentence in the third paragraph, insert

   the word “the” between “by” and “Court.”

   ///

   ///

   ///

   ///
Case 1:17-cv-00587-HG-WRP Document 154 Filed 03/08/21 Page 2 of 2   PageID #: 1040



        On Page 6, 14 lines down in the first full paragraph,

   replace the citation “28 U.S.C. § 2878" with “28 U.S.C. § 2678.”



        IT IS SO ORDERED.

        DATED: March 8, 2021, Honolulu, Hawaii.




   Tracy Miller and Sheena Miller, as Next Friends of Their Minor
   Daughter, I.M.M., a Minor, and Joelle Segawa Kane, as Guardian Ad
   Litem for I.M.M., a Minor v. United States of America, Civ No.
   17-00587 HG-WRP, Order Adopting, as Modified, Magistrate Judge’s
   Findings and Recommendation to Approve Settlement on Behalf of
   Minor (ECF No. 152)
